Citation Nr: 1627932	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  09-00 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

2.  Entitlement to service connection for diabetes mellitus. 

3.  Entitlement to service connection for a respiratory condition.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to June 1979, July 1981 to July 1984, and June 2004 to October 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Thereafter, jurisdiction was transferred to the RO in Chicago, Illinois.  

In March 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  

In an August 2010 decision, the Board denied service connection for bilateral hearing loss, and remanded for further development the issues of service connection for: (1) cervical spine disability, (2) psychiatric disorder, to include PTSD, (3) respiratory condition, to include as due to undiagnosed illness, (4) diabetes mellitus, and (5) TDIU.  

In an August 2015 rating decision, the RO, in pertinent part, granted service connection for: (1) status post C3-C5 fusion and C-2-C-6 spondylosis at 30 percent effective July 30, 2007, and (2) acquired psychiatric disorder to include PTSD at 100 percent effective July 30, 2007.  As such, these issues have been resolved and are not before the Board.  See 38 C.F.R. § 20.200 (2015); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

This appeal was processed using the Virtual VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In light of the assignment of a 100 percent schedular disability rating for the Veteran's service-connected acquired psychiatric disorder effective July 30, 2007, his claim for a TDIU is rendered moot and is therefore dismissed.

2.  The competent, probative evidence does not indicate that the Veteran has, or any time pertinent to the appeal, had diabetes mellitus.

3.  Resolving all doubt in the Veteran's favor, the record evidence contains medical evidence of a respiratory condition is a result of active service.  


CONCLUSIONS OF LAW

1.  The assignment of a 100 percent schedular evaluation for the Veteran's service-connected acquired psychiatric disorder, for the entirety of the period on appeal, renders the TDIU appeal moot.  38 U.S.C.A. §§ 1114(s), 1155 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 3.350(i), 4.16 (2015).

2.  The criteria for establishment of service connection for diabetes mellitus have not been met.  38 U.S.C.A. § 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2015).  

3.  The criteria for establishing service connection for a respiratory condition, variously diagnosed as chronic obstructive pulmonary disease and asthma, have been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for entitlement to service connection for diabetes mellitus, respiratory condition, and TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

In this regard, letters sent to the Veteran in October 2010, February 2012, and July 2012 provided the notice required under the VCAA, including the evidence and information necessary to substantiate his claims on appeal, his and VA's respective responsibilities in obtaining such evidence and information, and the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.; Vazquez-Flores, supra.



B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA examination reports and treatment records from the Nashville VA Medical Center dated through August 2015.  

The RO arranged for the Veteran to undergo a VA examination in October 2007, November 2010, December 2011, and May 2012 in connection for his claimed disabilities.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to the service connection claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The examiner reviewed the claims file and elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

The Board is also satisfied that there has been substantial compliance with the August 2010 remand directives, which included providing the Veteran a VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issue addressed in this decision, and neither has argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced the Veteran in the adjudication of his appeal.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duties to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  


II.  TDIU

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340 , 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317  (1992).  TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a). 

The Court has recently noted that VA has a well-established duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280   (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC ) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").

Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and then award SMC under 38 U.S.C.A. § 1114(s)  if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating). 

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises, or if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) .

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

In September 2007, the Veteran filed a claim for TDIU.  In an August 2015 rating decision, the RO, in pertinent part, granted service connection for an acquired psychiatric disorder to include PTSD at 100 percent effective July 30, 2007, and special monthly compensation under 38 U.S.C.A. § 1114(s), effective from December 2, 2013, the date on which the Veteran had a single total disability and other disabilities equal to 60 percent or more.  Thus, the Board concludes that the facts of Bradley are sufficiently differentiable from the facts of this case such that the holding in Bradley is inapplicable, and the Veteran's claim for a TDIU is in fact moot.  Specifically, the Veteran has already been granted a total rating and an award of SMC based on additional service-connected disabilities independently ratable at 60 percent or more.  As the Veteran has already been awarded SMC and therefore would have no need to establish a TDIU rating in order to qualify to SMC under 38 U.S.C.A. § 1114(s), the holding in Bradley in not applicable in this case.  Therefore, the Veteran's TDIU claim is moot. 

The Board recognizes that, prior to December 2, 2013, that the Veteran did not meet the schedular criteria for the award of SMC under 38 U.S.C.A. § 1114(s).  However, the Board finds that the issue of entitlement to SMC prior to December 2, 2013 has not been specifically raised by the Veteran nor reasonably raised by the record.  Specifically, the Veteran's service connected disabilities from July 30, 2007 include service connection for an acquired psychiatric disorder at 100 percent disabling; degenerative disc disease at 10 percent disabling effective April 28, 2008, 20 percent effective November 7, 2010, and 10 percent effective June 30, 2011; status post C3-C5 fusion and C2-C6 spondylosis at 30 percent disabling; and a noncompensable rating for hemorrhoids.  There is no indication from the record, nor has the Veteran alleged otherwise, that any single disability aside from his service-connected acquired psychiatric disorder, renders the Veteran unemployable such that the single disability should be rated as total disabling.  Further, to award a separate TDIU rating for a period beginning in July 30, 2007, in addition to the schedular 100 percent rating based on the service-connected PTSD, would result in duplicate counting of disabilities.  38 C.F.R. § 4.14 (2015).  As such, the Board concludes that entitlement to SMC under 38 U.S.C.A. § 1114(s) prior to December 2, 2013, has not been raised by the record and is not part of the appeal.  

III.  Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship, or link, between the current disability and in-service disease or injury (i.e., the nexus requirement).  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Certain listed disabilities may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within the first year following 90 days or more active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

A.  Diabetes Mellitus

The Veteran seeks entitlement to service connection for diabetes mellitus.  

Regarding the first element of service connection (i.e., a current diagnosis), the medical evidence of record does not document that the Veteran has a current diagnosis.  In this regard, VA examinations conducted in November 2010 and December 2011 found that the Veteran does not have a diagnosis for diabetes mellitus.  Similarly, VA and private treatment records do not contain any diagnosis for diabetes mellitus.  

Under the applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2014); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a symptom without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. at 282 (dismissed in part and vacated in part on other grounds by Sanchez-Benitez, 239 F.3d at 1356).  The requirement that a current disorder be present is satisfied when a claimant has a disorder at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disorder resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, a clinical diagnosis related to the Veteran's diabetes mellitus has not been of record since the service connection claim was initially filed in July 2007.  

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Accordingly, service connection for diabetes mellitus is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. § 3.303; see Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.   

In reaching this decision, the Board has considered the lay statements and hearing testimony, all submitted in support of the Veteran's claim.  Although laypersons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, neither the record nor the Veteran indicates that he has been diagnosed for diabetes mellitus.  Jandreau, 492 F.3d at 1377 n.4 (laypersons not competent to diagnose cancer).  Instead, the Veteran has only reported that he was treated for elevated sugar levels in service.  July 2007 VA 21-526 Veterans Application for Compensation or Pension.  Thus, as previously stated, the medical evidence does not support the Veteran's claim for service connection.  

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim of entitlement to service connection for diabetes mellitus, that doctrine does not apply.  38 U.S.C.A. § 5107(b).  The claim of entitlement to service connection for a diabetes mellitus is denied.

B. Respiratory Condition

The Veteran asserts that his respiratory condition is the result of exposure to environmental toxins while stationed in Kuwait.  After a careful review of the Veteran's claims file, the Board finds that by resolving the benefit of doubt in the Veteran's favor, service connection for a respiratory condition is warranted.  

Service personnel records provide that the Veteran served in Kuwait from November 12, 2004 to September 3, 2005.  See DD 215.  Service treatment records include a chest X-ray dated in June 2004 which revealed an 8 millimeter (mm) nodule shown to be calcified.  The clinician provided that the calcified granuloma appear to be a benign process.  A September 2005 radiologic report revealed impression of the 8 mm granuloma as well as two 5 mm nodules on the right lower lobe of his lungs.  The clinician opined that these 2 additional nodules "may represent small noncalcified granulomas, hematomas, or other benign processes.  I doubt these 2 nodules represent primary malignancies."  

Post-service treatment records from the Tennessee Valley Health Care Services (HSC) include an April 2007 outpatient treatment record in which the Veteran complained of shortness of breath.  An X-ray of the chest revealed mild hyperinflation of the lungs but no gross evidence of pneumonia or congestion.  An October 2007 pulmonary function test provided findings abnormal findings of granule nodules.  The clinician provided a provisional diagnosis of chronic obstructive pulmonary disorder (COPD) and histoplasmosis.  

A September 2009 radiography report revealed that the Veteran complained of shortness of breath with increasing fatigue.  The clinician provided that the lungs are free of focal consolidation or pleural effusions bilaterally.  However, a 9 mm rounded density overlying the left lung base was found.  The lungs were also noted to be hyperinflated.  The clinician interpreted these results as no acute pulmonary disease with probable 9 mm calcified granuloma.  

A November 2010 radiographic report also provided that the lungs are mildly hyperinflated with an 8 mm nodular density overlying the left lower lung lobe.  With regards to the mildly pulmonary hyperinflation, the examiner noted "early COPD unable to be excluded."  

The Veteran was provided a VA examination in November 2010.  The Veteran complained of shortness of breath and wheezing symptoms.  The examiner confirmed a diagnosis of mild COPD.  However, the examiner found it less likely than not that the Veteran's childhood asthma was caused by or aggravated by service.  The examiner explained that the Veteran had a history of childhood asthma and there is no evidence of asthma symptoms during service or after service.   

The Veteran was provided a VA examination in December 2011.  The Veteran provided a history of asthma in service with the date of onset in 2005.  A pulmonary examination revealed no abnormal breathing sounds.  However, the examiner opined that the Veteran's asthma is as likely as not a result of his exposure to environmental hazard in the Gulf War to include exposure to burn pits.  The examiner provided that the opinion was rendered after a careful examination of the record, and the Veteran with reference to medical literature and similar cases remarked in Cecil's and Harrison's Textbooks of Medicine and other medical literature.    

In the present case, the Board finds that the Veteran has a confirmed diagnosis for a respiratory condition, variously diagnosed as COPD and asthma.  Turning to the question of whether there is a nexus, or link, between this respiratory disability and service, the record shows that the Veteran's respiratory condition has been linked to service.  Initially, service treatment record dated in June 2004 provided radiographic findings of an 8 mm calcified granuloma that appears to be a benign process.  The Veteran served in Kuwait from November 12, 2004 to September 3, 2005.  The Veteran reported onset of asthma and shortness of breath in 2005.  Further, subsequent radiographic findings revealed additional calcified granuloma and mild pulmonary hyperinflation.  The Board notes that the July 2012 VA examiner conducted a review of the claims file, interviewed the Veteran, and opined that the Veteran's asthma is as likely as not a result of his exposure to environmental hazard in the Gulf War, to include exposure to burn pits.  The VA examiner provided this opinion after a careful examination of the record and referenced several medical literatures in support of his conclusion.  Thus, the July 2012 opinion was based upon a review of the Veteran's medical history, evaluation of the Veteran, and contained a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  Accordingly, given that the record is at least in relative equipoise, the Board finds it reasonable to conclude that record evidence establishes a nexus between the Veteran's current respiratory disability and active duty service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
 
In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a respiratory disability have been met.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the appeal is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

The appeal concerning the issue of entitlement to TDIU is dismissed as moot.

Entitlement to service connection for diabetes mellitus is denied. 

Entitlement to service connection for a respiratory disability, variously diagnosed as COPD and asthma, is granted. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


